—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 22, 1991, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon á jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s conclusion that the pretrial lineup was not suggestive in any way (see, People v Rotunno, 159 AD2d 601; People v Diaz, 138 AD2d 728). The defendant’s claim that discrepancies between his appearance and that of the other lineup participants tainted the lineup is without merit. There is no requirement that a defendant in a lineup be accompanied by individuals nearly identical in appearance to him (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Diaz, supra, at 728). Moreover, examination of the lineup photograph confirms the hearing testimony that the lineup participants were similar to the defendant in terms of weight, age, complexion, and hairstyle, precluding the likelihood that the defendant was singled out for identification (see, Neil v Biggers, 409 US 188).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Pizzuto and Krausman, JJ., concur.